Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.

With regard to claim 31, and Applicant’s assertion Dahan in view of Ferguson fails to disclose “receiving updated location information … and collecting additional information associated with the communication device or a user of the communication device during the first communication session” (Remarks 8), the Examiner respectfully disagrees. Dahan teaches the PSAP may collect additional information, such as the identity of nearby devices or the temperature, from the M2M device as part of the emergency alert (10:54–66).  This information is collected and provided the appropriate PSAP(s) (10:63–11:3).

With further regard to claim 31, and Applicant’s assertion Dahan in view of Ferguson fails to disclose “establishing a second communication session with the second EDC and transmitting the emergency information and the additional information … to both the first EDC and second EDC” (Remarks 8), the Examiner respectfully disagrees.  Dahan teaches transmitting the additional information to “the recipient” (10:63–11:3), which may include multiple PSAPs as appropriate (10:42–48).  Ferguson also teaches Ferguson teaches collecting location (Ferguson; 13:21–24) and additional information (e.g., audio and/or video streams)(21:40–8) from the wireless device on an ongoing basis notifying multiple PSAPs of ongoing emergency information as a device transitions to different jurisdictions (Ferguson; 22:57–65).  Considering the collective teachings of Dahan and Ferguson as a whole, they would have taught and/or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event dependent claims are rejected over secondary references without setting forth a separate rationale to combine, the limitations were determined to set forth additional details of an element present in the respective independent claim and rationale for combining the cited teaching with the primary reference mirrors the rationale(s) set forth in the respective independent claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 33, 37, 40, 41, 43, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan et al. (US 9,609,128) in view of Ferguson et al. (US 8,588,733).

With regard to claim 31, Dahan discloses a method for managing emergency communications by an emergency management system (EMS) (PSAP gateway 104), the method comprising:
a) receiving an emergency alert originating from a communication device (PSAP gateway receives a first message from M2M device 110)(7:12–13), wherein the emergency alert comprises emergency information comprising location information associated with the communication device (information regarding the location of the M2M device may be provided to the gateway as part of the emergency alert or as a supplemental message)( 10:36–11:3; 5:20–25); 
b) based at least in part on the location information, determining a first emergency dispatch center (EDC) to respond to the emergency alert (destination, such as a PSAP, may be determined based on a location of the M2M device)(10:36–48), wherein the communication device is located within the jurisdiction of the first EDC based on the location information (location of the M2M device is used to determine the appropriate PSAP to receive the alert)(10:36–48); 
c) establishing a first communication session with the first EDC (connection is established with the determined PSAP)(10:42–48) and transmitting the emergency information to the first EDC (the alert is provided to the PSAP)(10:36–46);
d) collecting additional information associated with the communication device or a user of the communication device during the first communication session (PSAP may collect additional information, such as the identity of nearby devices or the temperature, from the M2M device as part of the emergency alert)(10:54–66);

Dahan fails to specifically disclose receiving updated location information corresponding to the communication device or based at least in part on the updated location information, determining the second EDC to respond to the emergency alert, wherein the communication device is located within the jurisdiction of the second EDC and located outside the jurisdiction of the first EDC based on the updated location information, and transmitting the updated location information to the first EDC and the second EDC.
Ferguson discloses a similar system for communicating emergency messages from wireless devices (Abstract).  Ferguson teaches receiving updated location information from a communication device (wireless devices may transit ongoing location information)(13:21–27) and determining a second EDC to respond to the emergency alert based on the updated location information, wherein the communication device is located within the jurisdiction of the second EDC and outside the jurisdiction of the first EDC based on the updated location information (additional PSAPs may be notified as a mobile transitions to different jurisdictions, allowing transfers between jurisdictions)(22:57–67).  This would have been an advantageous addition to the system disclosed by Dahan since it would have allowed the EDCs to be notified when a communication device which originated an emergency has moved into another jurisdiction. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention receiving updated location information from the communication device or based at least in part on the updated location information, determining the second EDC to respond to the emergency alert, wherein the communication device is located within the jurisdiction of the second EDC based on the updated location information, and transmitting the updated location information to the first EDC and the second EDC in order to inform all relevant EDCs when the communication device moves into a different jurisdiction than the one in which the emergency alert was originated, ensuring the current location of the emergency is known to each EDC.

With regard to claim 33, Dahan further discloses a) periodically receiving updated emergency information from the communication device (PSAP may receive multiple alerts from an M2M device and may also request/receive additional information from the M2M device)(10:7–11; 10:58–66); 

c) transmitting the updated emergency information to the second EDC after establishing the second communication session (when appropriate, the consolidated alert or additional information may be provided to multiple recipients including a second EDC)(10:42–11:1).

With regard to claim 37, Dahan further discloses the first and second communication sessions comprise a plurality of transport layer sessions (multiple transport layer sessions may be used to transport alerts of differing priorities; e.g., sessions having differing transmission rates)(12:3–13).

With regard to claim 40, Dahan further discloses forwarding the emergency alert to the second EDC (multiple PSAPs may be notified when appropriate)(10:42–51).

Claims 41, 43, 47 and 50 are rejected under the same rationale as claims 31, 33, and 37, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Ferguson further in view of Brabec et al. (US 7,409,428).

With regard to claim 38, while the system disclosed by Dahan and Ferguson shows substantial features of the claimed invention (discussed above), it fails to specifically disclose 
Brabec discloses a similar system for providing emergency communications via a network (4:27–36).  Brabec teaches establishing a plurality of transport layer sessions includes at least one voice-exclusive transport layer session and at least one data-exclusive transport layer session for emergency communications (5:37–62).  This would have been an advantageous addition to the system disclosed by Dahan and Ferguson since it would have provided separation of data and voice communications, providing redundant communication methods and preventing data communications and voice communications from interfering with each other.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of transport layer sessions includes at least one voice-exclusive transport layer session and at least one data-exclusive transport layer session to provide redundant communication methods and prevent interference between voice and data communications. 

Claim 48 is rejected under the same rationale as claim 38, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.
	
Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Ferguson further in view of Finn (US 2015/0365319).

With regard to claim 39, while the system disclosed by Dahan and Ferguson shows substantial features of the claimed invention (discussed above), it fails to specifically disclose 
Finn teaches directing flow through a primary session and a secondary session simultaneously when data redundancy is needed as a result of failure of a network device (¶54–55; ¶83). This would have been an advantageous addition to the system disclosed by Dahan and Ferguson since it would have provided protection against failure of network device and ensured packets are delivered when low packet loss is desired (¶47; ¶83).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to direct flow through multiple redundant paths when needed to ensure packets are delivered in the event of a network failure.

Claim 49 is rejected under the same rationale as claim 39, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michaelis et al. (US 9,648,479) discloses a similar system for tracking location of wireless devices and/or the availability of wireless access points and providing the collected information to PSAPs or other first responders (e.g., 5:25–37; 10:22–32).
Killpack (US 10,708,412) also discloses a similar system for transferring incident data from a first PSAP to a second PSAP when transferring a call (e.g., Abstract; 7:52–8:27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419